EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Bilodeau (Reg. No. 42325) on 12/08/2021.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent no. 10880339 and Patent no. 10158678 have been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.


The application has been amended as follows: 

Claim 1. (currently amended) An apparatus for transmitting a broadcast signal, the apparatus comprising:
a processor configured to format a plurality of Internet Protocol (IP) packets to output one or more Physical Layer Pipes (PLPs),
wherein the plurality of IP packets includes signaling information for listing broadcast service, a content component for a broadcast service and service signaling information,
the service signaling information including format information representing a payload format of an object;
a time interleaver configured to time interleave data in a PLP based on a Time Interleaving (TI) block,
wherein the TI block includes data [[FEC]] Forward Error Correction (FEC) blocks,
and a number of the data FEC blocks is equal to a difference between a maximum value for the TI block and a number of virtual FEC blocks; and
a transmitter configured to transmit the broadcast signal including the time interleaved data, wherein:
the signaling information is transmitted at an IP packet level, and the service signaling information is transmitted through transport packets included in the plurality of IP packets.



Claim 4. (currently amended)	The apparatus according to claim 2,
the format information includes a value for representing that the object represents one of a file or Hypertext Transfer Protocol (HTTP) message. 



Claim 5. (currently amended)	The apparatus according to claim 1, 
the signaling information further includes source IP address information, destination IP address information and a destination user datagram protocol (UDP) port number of the transport packets. 



Claim 6. (currently amended)	The apparatus according to claim 1, 
wherein the number of virtual FEC blocks are ahead of the number of data FEC blocks. 



Claim 7. (currently amended)	The apparatus according to claim 1,
the service signaling information further includes session information including information on a Layered Coding Transport (LCT) channel in which the content component is carried, and
the session information further includes a transport session identifier (TSI) for the LCT channel. 



Claim 8. (currently amended)	A method for transmitting a broadcast signal, the method comprising:
input formatting a plurality of Internet Protocol (IP) packets to output one or more Physical Layer Pipes (PLPs),
wherein the plurality of IP packets includes signaling information for listing broadcast service, a content component for a broadcast service and service signaling information,
the service signaling information including format information representing a payload format of an object;
time interleaving data in a PLP based on a Time Interleaving (TI) block, 
the TI block including data [[FEC]] Forward Error Correction (FEC) blocks,
wherein a number of the data FEC blocks is equal to a difference between a maximum value for the TI block and a number of virtual FEC blocks; and
transmitting the broadcast signal including the time interleaved data, wherein:
the signaling information is transmitted at an IP packet level, and the service plurality of IP packets. 



Claim 9. (currently amended)	An apparatus for receiving a broadcast signal, the apparatus comprising:
a receiver configured to receive the broadcast signal including data that is time interleaved based on a Time Interleaving (TI) block in a transmission system,
wherein the TI block includes a number of data [[FEC]] Forward Error Correction (FEC) blocks that is equal to a difference between a maximum value for the TI block and a number of virtual FEC blocks,
and the virtual FEC blocks are not transmitted;
a time de-interleaver configured to time de-interleave Physical Layer Pipe (PLP) data in the broadcast signal;
a processor configured to process the broadcast signal to output a plurality of Internet Protocol (IP) packets,
the plurality of IP packets includes signaling information for listing broadcast service, a content component for a broadcast service and service signaling information, and
the service signaling information including format information representing a payload format of an object. 



Claim 10. (currently amended)	A method for receiving a broadcast signal, the method comprising:
 receiving the broadcast signal including data that is time interleaved based on a Time Interleaving (TI) block in a transmission system,
wherein the TI block includes a number of data FEC blocks that is equal to a difference between a maximum value for the TI block and a number of virtual FEC blocks,
and the virtual FEC blocks are not transmitted;
time de-interleaving Physical Layer Pipe (PLP) data in the broadcast signal; and
processing the broadcast signal to output a plurality of Internet Protocol (IP) packets,
the plurality of IP packets includes signaling information for listing broadcast service, a content component for a broadcast service and service signaling information, and
the service signaling information including format information representing a payload format of an object.



The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Hong et al. (2014/0229803) discloses an apparatus for transmitting a broadcast signal, the apparatus comprising: a processor configured to format a plurality of Internet Protocol (IP) packets to output one or more Physical Layer Pipes (PLPs), wherein the plurality of IP packets includes signaling information for listing broadcast service, a content component for a broadcast service and service signaling information, the service signaling information including format information representing a payload format of an object; a time interleaver configured to time interleave data in a PLP based on a Time Interleaving (TI) block, wherein the TI block includes data Forward Error Correction (FEC) blocks.

However, the prior art of record fails to teach or suggest a number of the data FEC blocks is equal to a difference between a maximum value for the TI block and a number of virtual FEC blocks; and a transmitter configured to transmit the broadcast signal including the time interleaved data, wherein: the signaling information is transmitted at an IP packet level, and the service signaling information is transmitted through transport packets included in the plurality of IP packets as set forth in independent Claim 1.  The cited prior art does not teach or suggest a number of the 
The cited art does not teach or suggest the signaling information is transmitted at an IP packet level, and the service signaling information is transmitted through transport packets included in the plurality of IP packets.  Thus, these are some of the reasons why the claims are allowable.



Claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
12/08/2021